The opinion of the court was delivered by ■
Black, J.
In this case the prosecutor attacks the statute. Pamph. L. 1919, p. 302. This is an amendment to the act regulating insurance companies and to regulate the transaction of insurance business in this state. Section 80 is amended so that no insurance company of another state, except a life insurance company, may transact business in this state, except through authorized agents, “Whose principal place of business is located in this state.” The prosecutor admits on the record that “his principal place of business” is in New York citv. On this admission, the commissioner of banking and insurance revoked the license of the prosecutor to act as the agent in this state of the Hartford Fire Insurance Company of Hartford, Connecticut. Hence, the writ in this case is to tert the legality of such order, dated February 3d, 1981. The meaning and purpose of the statute are clear. Its application to the facts admitted is free from doubt. There is no room, *375therefore, either for construction or interpretation. The sole duty of the court is to give the statute the meaning conveyed by its language.
The attack is made, however, upon the validity of the statute. It is said to offend against article 1, paragraph 1 of the state constitution, in that it is an unreasonable and arbitrary restriction upon the rights of citizens of this state to enjoy, acquire, possess and protect property arid pursue and obtain safety and happiness; that it offends against the fourteenth amendment to the constitution of the United States, which provides that no state shall make or enforce any law which shall abridge the privileges or immunities of citizens of tiie United States, nor deny to any person within its jurisdiction the equal protection of the laws, It is invalid because it imposes an arbitrary and unreasonable requirement.
We think these questions are all disposed of adversely to the prosecutor, by what this court said, speaking through Mr. Justice Collins: It is settled beyond controversy that one state may forbid an insurance company of another state from doing business at all within its territory, or may at pleasure impose conditions on such business and may punish individuals for acting as the agents of an interdicted company. This does not abridge any right guaranteed by the state or federal constitutions. Hickman v. State, 62 N. J. L. 499, 504; affirmed, 63 Id. 666. That one state may forbid a company of another state from doing business' at all within its territory has long been the settled rule of the Supreme Court of the United States, the ultimate authority on the point under discussion. Hooper v. State of California, 155 U. S. 648; Hammond Packing Co. v. State of Arkansas, 212 Id. 322, 343. If it he conceded that the state lias the power to exclude altogether, as it must be, it is difficult to see why the state has not the power to regulate. A power to exclude embraces the power to regulate.
Lastly, it is said the statute imposes an arbitrary and unreasonable requirement, but the qualification prescribed by the statute is neither arbitrary nor discriminatory between persons. It is simply one of the prerequisites under which a *376foreign insurance company can do business in tlie state. There is no discrimination, between insurance agents who have a principal place of business within the state. The legislature in its wisdom had the power to prescribe the conditions under which agents can do business in the. state for foreign insurance companies.
The order of the commissioner of banking and insurance, dated February 3d, 1921, revolting the prosecutor’s license is affirmed, with costs.